Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The reason for the allowance of claim 1 is that the prior art fails to disclose or suggest a trailer positioning apparatus including a rack plate having a rack at a first end of the rack plate and a pivot at a second end of the rack plate; and a pinion plate having a portion for attaching a pinion to a first end of the pinon plate and a pivot at a second end of the pinion plate, wherein the rack plate and pinion plate are pivotally connected at the pivot at the second end of the rack plate and the second end of the pinion plate.	The reason for the allowance of claim 6 is that the prior art fails to disclose or suggest a trailer positioning apparatus including a rack plate having a rack at a first end of the rack plate and a pivot at a second end of the rack plate; and a pinion plate having a pinion rotatably attached to a first end of the pinon plate and a pivot at a second end of the pinion plate, wherein the rack plate and pinion plate are pivotally connected at the second end of the rack plate and the second end of the pinion plate
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



December 29, 2021